Case: 2:18-cv-00908-SDM-SLO Doc #: 84 Filed: 09/14/20 Page: 1 of 1 PAGEID #: 895




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON


RICARDO VERNAIR DODSON,                 : Case No. 2:18-cv-908
                                        :
       Plaintiff,                       : District Judge Sarah D. Morrison
                                        : Magistrate Judge Sharon L. Ovington
vs.                                     :
                                        :
GARY C. MOHR, et al.,                   :
                                        :
       Defendants.                      :


NOTICE TO PRO SE PLAINTIFF OF MOTION FOR SUMMARY JUDGMENT


      You are hereby notified that Defendants Tracy Thalheimer, Alicia Handwerk, Ron

Nelson, Jr., Tracy Reveal, and Kathleen Kovack filed a Motion for Summary Judgment

on September 11, 2020. (Doc. #83). You should receive a copy of the Motion directly

from Defendants.

      Your response must be filed with the Court not later than October 5, 2020. If you

fail to file a response timely, Defendants’ Motion for Summary Judgment may be granted

and your case dismissed.

September 14, 2020                           s/Sharon L. Ovington
                                             Sharon L. Ovington
                                             United States Magistrate Judge
